DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 3/16/2021 have been received and entered into the case. Claims 2-4, 8, 9, 11-14, 16, 17, 19, 20, 22, 23, 25-31, 33, 34, and 37-61 have been canceled, claims 66-67 have been added. Claims 1, 5-7, 10, 15, 18, 21, 24, 32, 35, 36, and 62-67 are pending, claim 65 has been withdrawn, and claims 1, 5-7, 10, 15, 18, 21, 24, 32, 35, 36, 62-64, and 66-67 have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections of claims 1, 5-7, 10, 15, 18, 21, 24, 32, 35, and 61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, are withdrawn in view of applicant’s amendments.
Rejections under 35 U.S.C. 102(a)(1) are withdrawn in view of applicant’s amendments.

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation of “HMF” should be spelled out with the first occurrence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 66, line 2, the recitation of “low temperature” renders the claim indefinite because the term is a relative term. The term “low temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 10, 15, 18, 21, 24, 32, 35, 36, 62-64, and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO 2013/150262 A1; 10/10/2013).
The instant claims recite a method of transformation of a lignocellulosic material into a directly fermentable saccharide containing mixture comprising treating the lignocellulose material in a microwave assisted hydrothermal treatment carried out in an environment that is free of acid / alkali / ionic liquid used for biomass pretreatment; and wherein the directly fermentable saccharide containing mixture, prepared by transformation of a lignocellulosic material, comprises no or very low levels of inhibitors, furfural and/or HMF from about 0 g/L (none detectable) to about 15 g/L.
Clark teaches a method of isolating a soluble monosaccharide, a decomposition product of a monosaccharide and cellulose, from citrus material (Abstract) comprising treating waste orange peels (WOP, the lignocellulose material) in a microwave assisted hydrothermal treatment carried out in an environment that is free of acid / alkali / ionic liquid used for biomass pretreatment (p.19 line 19-21), wherein the directly fermentable saccharide containing mixture, prepared by transformation of a lignocellulosic material, comprises no or very low levels of inhibitors, furfural and/or 5-hydroxymethylfurfural (HMF) from about 0 g/L (none detectable) to about 15 g/L (the amount of inhibitors, furfural and/or HMF is temperature-dependent), e.g., 5-hydroxymethylfurfural is not a major component at a temperature lower than 220ºC  (Table 2). One or more monosaccharides (the fermentable saccharide containing mixture) prepared by the method comprises rhamnose, galactose, xylose, and fructose (p.15 line 16-20). No extra water is required for microwave assisted steam distillation (p.6 line 13-14, p.12 line 18). WOP is combined with water prior to being subjected to microwave energy (p.19 line 19-20). The decomposition product comprises levoglucosan (Table 4).

Response to Arguments
Applicant argues that Clark describes a biorefinery and methods of isolating flavour compounds, etc. from citrus processing waste (CPW), whereas the present case deals with the transformation of a lignocellulosic materials. In addition, the present application specifically sets out to avoid the presence of inhibitors that would be detrimental to fermentation. Finally, according to the proposed amendment to claim 1 "furfural and/or HMF" are also avoided, which is not disclosed by Clark.
These arguments are not found persuasive because Clark does teach the transformation of a lignocellulosic materials as claimed, see 103 rejections above. In addition, according to applicant’s remarks on page 8 last para and page 9 first para, “analysis of the hydrolysate showed that it contains very low/virtually no inhibitors, with the absence of furfural and/or HMF (at a temperature lower than 220ºC).” Clark does teach major component at temperature 150, 180, and 200ºC, and HMF is not a major component at a temperature lower than 220ºC (Table 2). Therefore, Clark’s teaching is consistent with applicant’s remarks that “analysis of the hydrolysate showed that it contains very low/virtually no inhibitors, with the absence of furfural and/or HMF (at a temperature lower than 220ºC).” Finally, Clark does teach transformation of a lignocellulosic materials at temperature 150, 180, and 200ºC, and HMF is not a major component at a temperature lower than 220ºC (Table 2).

Applicant argues that an additional distinction between the present invention and the disclosure by Clark is that Clark indicates that a microwave pyrolysis temperature of 220°C produce HMF as a major component of the bio-oil produced. This is contrary to the amended claims. As such, Clark teaches away from amended claim 1 and 65.
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (MPEP 2123) Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (MPEP 2141.02) In the instant case, Clark does teach transformation of a lignocellulosic materials at temperature 150, 180, and 200ºC. According to applicant’s remarks (filed 3/16/2021) made on page 8 last para and page 9 first para, “analysis of the hydrolysate showed that it contains very low/virtually no inhibitors, with the absence of furfural and/or HMF (at a temperature lower than 220ºC).”

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1651